COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-041-CV
 
IN RE JAMES DENSON TADLOCK       
           
           
           
           
RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
We have considered the real party in interest's "Motion To Dismiss Petition
For Writ Of Mandamus."  It is the court's opinion that the motion
should be granted because the issues presented in the Petition for Writ of
Mandamus are moot.  We dismiss this original proceeding.
        Relator
shall pay all costs of this original proceeding, for which let execution issue.

                                                                       
PER CURIAM
PANEL B: WALKER, HOLMAN, and GARDNER, JJ.
DELIVERED: April 16, 2003

1. See Tex. R. App. P. 47.4.